Maurice E. Downing, M.
These two defendants are charged with a violation of section B32-127.0 of the Administrative Code of the City of New York in that they were engaged in selling second-hand articles without a required license from the Department of Licenses.
The defendant Blumenthal concedes that he does sell as a small part of his business cancelled postage stamps and defendant Friedberg that he does sell old coins as part of his business.
At the close of the trial the court reserved decision on separate motions to dismiss each complaint on the ground that such transactions were not intended by the lawmakers to be within the definition of “ second-hand articles.”
The court has carefully examined the statute and the exceptions recited therein and finds that it has no application to the transactions carried on by these defendants.
The motions to dismiss are therefore granted. Complaint dismissed in each case.